PER CURIAM:
Affirmed.1 See Local Rule 21.2

. Southport Terminals, Inc. applies for the allowance under Florida Statute Section G27.0127, F.S.A. of additional attorneys’ fees as a part of the costs on this appeal. The statute contemplates such fees, but we deem it appropriate that their allowance be considered by the District Court rather than by this Court. That court is directed to consider an application therefor by Southport upon the going down of our mandate. Serbin, Inc. v. Key West Hand Print Fabrics, Inc., 5 Cir. 1967, 381 F.2d 735, 736; D/S Ove Skou v. Hebert, 5 Cir. 1966, 365 F.2d 341, 353.


. See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966.